     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 1 of 42




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MARK K. MACRIS,
                             Plaintiff,
       v.                                                     DECISION AND ORDER
                                                                   17-CV-361S
SPECIALIZED LOAN SERVICING, LLC,
                             Defendant.



                                          I.   Introduction

       This is a Fair Credit Reporting Act, 15 U.S.C. ch. 41, subch. III, §§ 1681 to 1681x,

1681s-2(b) (“FCRA”), Fair Debt Collection Practices Act, 15 U.S.C. ch. 41, subch. V,

§§ 1692 to 1692p (“FDCPA”), and New York Fair Credit Reporting Act, N.Y. Gen. Bus.

Law ch. 25, §§ 380 to 380-v, action. Remaining Defendant, Specialized Loan Servicing,

LLC (“SLS” or “Defendant”), allegedly is a debt collector (Docket No. 1, Compl. ¶ 17; cf.

Docket No. 18, SLS Ans. ¶ 17). Plaintiff claims that SLS inaccurately reported to a credit

reporting agency (or a “CRA”), Experian Information Solutions (“Experian”), a mortgage

debt that Plaintiff argues he no longer owed. (Docket No. 1, Compl.)

       Before this Court are (a) the Motion of SLS for Summary Judgment (Docket

No. 40) and (b) Plaintiff’s Motion for Summary Judgment (Docket No. 41). In support of

SLS’s Motion, it submitted the Affidavit of Cynthia Wallace, second assistant vice

president for SLS (Docket No. 40, Wallace Aff. ¶ 1), with exhibits (id. Exs. A-N). Plaintiff

moved to strike this Affidavit and exhibits (Docket No. 46). This Court denied that Motion

(Docket No. 51, Decision and Order of July 8, 2021, 2021 WL 2873930); familiarity with

that Decision is presumed.
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 2 of 42




       For reasons that follow, Defendant SLS’s Motion for Summary Judgment (Docket

No. 40) is granted and Plaintiff’s countering Motion for Summary Judgment (Docket

No. 41) is denied.

                                    II.    Background

          A. Facts and Claims

       Plaintiff, with his then spouse Catherine Macris Schaefer (“Ms. Macris”), entered

into a mortgage and note on a house on Teakwood Terrace, Amherst, New York (the

“Property”) (Docket No. 40, Wallace Aff. ¶ 6). As alleged in the Complaint, on or about

June 10, 2009, he entered into a matrimonial settlement agreement with his wife with

Ms. Macris agreeing to secure Plaintiff’s release from the mortgage on the Property

(Docket No. 1, Compl. ¶ 23; Docket No. 41, Pl. Aff. Ex. B). Under that marital agreement,

Ms. Macris got exclusive use of the property for twelve months after execution of the

agreement; she exclusively was obliged to make mortgage payments and to secure a

release or discharge of Plaintiff from the mortgage (Docket No. 41, Pl. Aff. ¶ 4, Ex. B at

38-40). If Ms. Macris became tardy in paying the mortgage, she would lose exclusive use

and occupancy of the Property and the Property would be put up for sale (id., Ex. B at

39). Once the release or discharge is obtained, Plaintiff conveys his interest in a quit

claim deed (id. at 40).

       Over three years later, on or about August 14, 2012, a deed and Real Property

Transfer Report was filed with the Erie County Clerk removing Plaintiff from the deed to

the Property (Docket No. 1, Compl. ¶ 24; Docket No. 41, Pl. Aff. Ex. C). Ms. Macris was

the sole owner on this deed.




                                            2
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 3 of 42




       Then, on or about March 6, 2015, mortgagee U.S. Bank as trustee for the SROF

2013-S3 Remic Trust I sued Plaintiff and his now ex-wife to foreclose on the mortgage

for the Property (Docket No. 1, Compl. ¶ 25; Docket No. 41, Pl. Aff. Ex. D; Docket No. 40,

Wallace Aff. Ex. I). On or about November 20, 2015, an Order of Reference was filed

removing Plaintiff from the action because he was deemed to be no longer a necessary

party for that foreclosure (Docket No. 1, Compl. ¶ 26; Docket No. 41, Pl. Aff. ¶ 13, Ex. G).

This Order, however, did not release Plaintiff from the mortgage and note.

       Plaintiff claimed he later obtained his credit report from Experian in May 2016 that

showed Plaintiff still owing the mortgage and that it was past due (Docket No. 1, Compl.

¶ 27; see Docket No. 41, Pl. Aff. Ex. I). Plaintiff disputed that account (Docket No. 1,

Compl. ¶ 28 (the “subject debt,” id. ¶ 29); Docket No. 41, Pl. Aff. Ex. H). If Plaintiff owed

on the note, he would be in default and SLS is the servicer of the mortgage loan (Docket

No. 1 Compl. ¶¶ 32, 33; Docket No. 18, SLS Ans. ¶¶ 32, 33). In May 2016, SLS called

Plaintiff seeking financial information to collect the mortgage debt but Plaintiff denied

having any obligation to pay the subject debt (Docket No. 1, Compl. ¶ 34). Nevertheless,

SLS continued to call Plaintiff seeking to recover on that loan (Docket No. 1, Compl. ¶ 35).

In July 2016, Experian sent Plaintiff a reinvestigation report which verified the disputed

subject debt (Docket No. 1, Compl. ¶ 36).            On August 2016, Plaintiff applied

unsuccessfully for a Visa card and the denial was due to the subject debt on his credit

report (Docket No. 1, Compl. ¶ 37).            In August and September 2016, SLS’s

representatives contacted Plaintiff and stated that the mortgage would be foreclosed, and

that Plaintiff would be responsible for the subject debt (id. ¶¶ 38-39).




                                             3
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 4 of 42




       Plaintiff filed his Complaint on April 28, 2017 (Docket No. 1), asserting five causes

of action. The First Cause of Action alleges a violation of the Fair Credit Reporting Act,

15 U.S.C. § 1681s(2) that after receiving notice of the disputed information given to

Experian, SLS “negligently and/or willfully failed to conduct an investigation of the

disputed information; review all the relevant information provided by the consumer with

notice; report the results of the investigation to the consumer reporting agency [here,

Experian]; and modify, delete, or permanently block the reporting of the item of

information that is inaccurate” (id. ¶ 41). As a result of SLS failing to follow proper

investigation requirements, SLS “negatively impacted Plaintiff’s credit rating and

adversely affected Plaintiff’s ability to obtain credit” (id. ¶ 42), resulting in Plaintiff suffering

actual damages and recovering of reasonable attorneys’ fees (id. ¶ 43). The Second

Cause of Action alleges violation of New York Fair Credit Reporting Act, N.Y. Gen. Bus.

Law § 380-j(e) against Experian (id. ¶¶ 45-49). The Third and Fourth Causes of Action

also allege violations of the federal Fair Credit Reporting Act by Experian (id. ¶¶ 51-55,

57-58). Finally, the Fifth Cause of Action alleges that SLS violated provisions of the Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5),

1692e(10), 1692f, 1692e(8), and 1692g, causing Plaintiff to become “nervous, upset,

anxious and suffered from emotional distress” (id. ¶¶ 60, 61).

       Defendants SLS and Experian eventually (Docket Nos. 6, 11, 13, Stipulations

extending time to answer, 8, 12, 14, Orders adopting Stipulations) and separately

answered (Docket Nos. 16 (Experian Ans.), 18 (SLS Ans.)). Plaintiff settled with Experian

on August 14, 2018 (Docket No. 31; see Docket No. 34, Order dismissing Experian). With




                                                 4
      Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 5 of 42




that dismissal, the remaining Causes of Action are the First (under FCRA) and Fifth (under

FDCPA).

              B. Motions for Summary Judgment (Docket Nos. 40, 41)

                       1. Moving Papers

        Later, the remaining parties moved for summary judgment (Docket Nos. 40, 41).

In support of its Motion, SLS filed Ms. Wallace’s Affidavit with exhibits (Docket No. 40,

Wallace Aff.), incorporating references to her Affidavit and exhibits in its Statement of

Undisputed Facts (id., Def. Statement) 1.

        Plaintiff responded to SLS’s motion (Docket No. 47), filed his own Motion for

Summary Judgment (Docket No. 41)2, and moved to strike Ms. Wallace’s Affidavit

(Docket No. 46). Plaintiff generally denied all allegations made in SLS’s Statement

(Docket No. 40, Def. Statement) due to the then-pending Motion to Strike (Docket No. 46)

the Wallace Affidavit because she was not disclosed as a potential witness (Docket

No. 47, Pl. Response to Def.’s Material Statement of Facts).                        Save this discovery

objection and his own Statement of Facts (Docket No. 41), Plaintiff otherwise has not

disputed SLS’s Statement. As previously noted, this Court denied the Motion to Strike




         1In addition to these papers, in support of its Motion, SLS submitted its attorney’s Declaration with

exhibits, Docket No. 40.
         Plaintiff submitted his Memorandum, Response to Defendant’s Material Fact Statement, and his
attorney’s Affirmation in opposition to SLS’s Motion, Docket No. 47.
         SLS did not submit a reply.
        2In   support of his Motion for Summary Judgment, Plaintiff submitted his Affidavit with exhibits; his
counsel’s Affidavit with exhibits; the Affidavits of Gretchen Berger and Amanda Tagliarino (legal assistants
to Plaintiff’s counsel who listened to and transcribed audio recordings from SLS, each with exhibits of the
transcripts); an Appendix of supporting Affidavits and exhibits; his Statement of Undisputed Facts; and
Memorandum of Law, Docket No. 41.
         SLS opposed by submitting its Counterstatement of Undisputed Facts, opposing Memorandum of
Law, Docket No. 45.
         Plaintiff in reply submitted his Reply Memorandum, Docket No. 49.

                                                      5
      Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 6 of 42




(Docket No. 51, 2021 WL 2873930), with SLS to supplement its disclosure to include

information about Ms. Wallace by July 30, 2021 (id. at 15).

         Defendant’s Statement (Docket No. 40) concentrates on the mortgage and the

foreclosure proceedings while Plaintiff’s Statement (Docket No. 41) recounts the

mortgage, the terms of Plaintiff’s separation from Ms. Macris, and his attempts to clear

up disputed statements on his credit report and SLS’s efforts in purportedly investigating

the dispute.     Comparing the Statements of Facts for both parties’ motions (Docket

Nos. 40, Def. Statement; 41, Pl. Statement) and their responses thereto (Docket Nos. 47,

Pl. Response to Def’s Statement; 45, Def. Counterstatement), the facts regarding Plaintiff

and his former wife’s mortgage and its foreclosure generally are not contested. What is

disputed is the effect of removing Plaintiff as a defendant in the foreclosure action,

Plaintiff’s conversations with SLS regarding collection of the debt, and Plaintiff’s efforts to

remove the debt and delinquency from credit reports. Factual disputes will be noted

below.

                      2. Mortgage, Divorce, and Foreclosure

         On February 1, 2008, Plaintiff and Ms. Macris entered mortgage and note (Docket

No. 40, Def. Statement ¶¶ 1, 3-4; Docket No. 41, Pl. Statement ¶ 1). This mortgage and

note were transferred from the original lender Countrywide to various institutions to U.S.

Bank National Association, as Trustee for SROF-2013-S3 REMIC Trust I 3 (Docket No. 40,

Def. Statement ¶¶ 5-7) at the time of the foreclosure. The parties agree that the last full

payment on the mortgage was made on September 1, 2009 (Docket No. 40, Def.



         3Withthe transfer of the mortgage to various institutions before and during the foreclosure, for
convenience the mortgage holder hereinafter will be referred to as “SLS’s client.” This Court notes that the
client changed at least once during the pendency of the foreclosure action.

                                                     6
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 7 of 42




Statement ¶ 8; Docket No. 41, Pl. Statement ¶ 2; Docket No. 45, Def. Counterstatement

¶ 2). SLS claims Plaintiff and Ms. Macris defaulted on the October 2009 payment (Docket

No. 40, Def. Statement ¶ 8). On April 1, 2014, SLS began servicing this loan (Docket

No. 45, Def. Counterstatement ¶ 5; see Docket No. 41, Pl. Statement ¶ 5).

       Meanwhile, Plaintiff and Ms. Macris divorced, entering into a settlement agreement

on June 9, 2010 (Docket No. 41, Pl. Statement ¶ 3), with the terms noted above as alleged

in the Complaint that Ms. Macris was to assume the mortgage or risk losing the Property.

On August 4, 2012, the couple also had a deed filed with the Erie County Clerk which

conveyed Plaintiff’s interest in the Property to Ms. Macris (id. ¶ 4). SLS contends,

however, that the filing of this warranty deed did not abrogate Plaintiff’s obligations under

the note and mortgage (Docket No. 45, Def. Counterstatement ¶ 4).

       On March 26, 2015, the lender commenced the foreclosure action against Plaintiff

and Ms. Macris in New York State Supreme Court (Docket No. 40, Def. Statement ¶ 9;

Docket No. 41, Pl. Statement ¶ 7). During the pendency of this foreclosure action, the

mortgage was assigned to U.S. ROF III Legal Title Trust 2015-1, by U.S. Bank National

Association, as Legal Title Trustee (Docket No. 40, Def. Statement ¶ 7; see also id. ¶ 9).

       Plaintiff contacted the lender’s foreclosure counsel, providing them with the divorce

decree, to remove him from the foreclosure action also believing that he was no longer

obligated under the mortgage due to the divorce decree (Docket No. 41, Pl. Statement

¶ 8; Docket No. 41, Pl. Aff. ¶ 7; see Docket No. 41, Pl. Statement ¶¶ 8-14; Docket No. 41,

Pl. Aff. ¶¶ 8-11, Ex. E). SLS agrees that Plaintiff contacted foreclosure counsel. but

Plaintiff based his request “on his incorrect belief that he was no longer obligated on the

Mortgage per the Divorce Decree” (Docket No. 45, Def. Counterstatement ¶ 8).



                                             7
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 8 of 42




Foreclosure counsel filed an Affirmation of Regularity requesting that Plaintiff be removed

from the caption of the action as he was no longer a necessary party (Docket No. 41, Pl.

Statement ¶ 14). SLS characterized foreclosure counsel’s email of September 10, 2015

(Docket No. 41, Pl. Aff. Ex. E), as merely stating that Plaintiff needed to furnish his divorce

decree then counsel would try to convince his client “to waive the pursuit of deficiency

and remove Plaintiff from the 2015 Foreclosure Action” (Docket No. 45, Def.

Counterstatement ¶ 13). Foreclosure counsel also wrote “The issue, and I apologize for

not raising it before, is that you signed the note and thus are still obligated to repay the

debt owed” (Docket No. 41, Pl. Aff. Ex. E).

         On November 20, 2015, Justice James Dillon entered an Order of Reference

(Docket No. 41, Pl. Statement ¶ 15; Docket No. 45, Def. Counterstatement ¶ 15; Docket

No. 40, Wallace Aff. Ex. L; see Docket No. 41, Pl. Statement ¶¶ 11-14 (Plaintiff’s efforts

with creditor’s counsel to remove him as a party in the foreclosure); Docket No. 45, Def.

Counterstatement ¶¶ 11-12, 15). Both the lender’s Affirmation of Regularity and the Order

of Reference said nothing about relieving Plaintiff from the note and mortgage (see id.

¶ 14).

         The Order of Reference removed Plaintiff as a defendant in the foreclosure action

and amended the caption leaving Ms. Macris as the sole defendant. This Order also

discontinued claims against John and Mary Doe defendants and appointed a Referee to

compute the amount due on the note and mortgage. (Docket No. 40, Wallace Aff. Ex. L.)

         Plaintiff rests upon this Order of Reference as eliminating him from the foreclosure

and (by extension) any further obligation under the mortgage and note.




                                              8
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 9 of 42




       SLS disagrees (e.g., Docket No. 45, Def. Counterstatement ¶¶ 12-14), claiming

that “a release from obligation under the subject debt was never provided to Plaintiff”

(Docket No. 40, Def. Statement ¶ 11; Docket No. 40, Wallace Aff. ¶ 11). SLS argues that

Plaintiff was incorrect in concluding that he was no longer obligated under the mortgage

merely because of his removal from the foreclosure (Docket No. 45, Def.

Counterstatement ¶¶ 12, 13, 14).

       On June 29, 2016, judgment was entered in the foreclosure action (Docket No. 41,

Pl. Statement ¶ 31; Docket No. 45, Def. Counterstatement ¶ 31), with a sale of the

Property on October 17, 2016, reported to the court on November 30, 2016 (Docket

No. 40, Wallace Aff. ¶ 11, Ex. J; Docket No. 40, Def. Statement ¶ 10).

                    3. Plaintiff’s Contacts with SLS Regarding His Credit Reports

       Plaintiff alleges that from July 2015 (while Plaintiff was still a defendant in the

foreclosure) through July 2016 he had a series of telephone calls and letters with

representatives of SLS attempting to collect the mortgage debt or Plaintiff attempting to

resolve disputes on his credit reports (Docket No. 41, Pl. Statement ¶¶ 16, 17-21, 23-28,

30, 33, 41-42). SLS agrees with the alleged communication between the parties if not

Plaintiff’s characterizations (Docket No. 45, Def. Counterstatement ¶¶ 16-21, 23-28, 30,

33, 41-42). In each contact, Plaintiff mentioned the foreclosure’s Order of Reference

which removed him as a defendant; SLS’s representative continued to attempt to collect

the mortgage debt. Plaintiff also questioned why that debt was reported on his credit

reports (Docket No. 41, Pl. Statement ¶¶ 18-19), and on April 27, 2016, SLS’s staff told

Plaintiff that the reports would continue to include the mortgage until the house was sold

(id. ¶ 21). On April 28, 2016, Plaintiff wrote to SLS a dispute letter relative to the reporting



                                               9
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 10 of 42




of the mortgage on his credit report (id. ¶ 22) and he had a series of follow up telephone

calls (id. ¶¶ 23-25).

       On March 16, 2016, they discussed reference to the mortgage account in the credit

report despite the Order of Reference (Docket No. 41, Pl. Statement ¶ 16). The issue

recurred on the March 30, 2016, call (id. ¶ 17). On April 20, 2016, SLS’s representative

called Plaintiff about the mortgage and Plaintiff again mentioned the Order of Reference

(id. ¶ 18). Ms. Macris had inquired about mortgage assistance and SLS called Plaintiff to

follow up (Docket No. 41, Berger Aff. Ex. A, Tr. Apr. 20, 2016, at 32-33). On April 27,

2016, SLS called Plaintiff and stated that the mortgage would continue to be mentioned

in his credit report until the Property was sold (Docket No. 41, Pl. Statement ¶ 19). The

next day, Plaintiff wrote to SLS disputing the references to the mortgage in his credit

report (id. ¶ 20). On May 3, 2016, Plaintiff conversed with SLS’s representative about the

credit report who stated SLS was unwilling to change credit reports until the system

showed Ms. Macris only owned the Property (id. ¶ 21).              Plaintiff had telephone

conversations on May 10 and 17, 2016, following up on his efforts to show SLS the Order

of Reference and his removal from the foreclosure (id. ¶¶ 22-23). On May 17, SLS’s

representative stated that it needed proof of a short sale before the report could be

changed (id. ¶ 23); SLS contends that its representative “made clear in his response that

Plaintiff is likely still obligated under the subject debt but would request that the legal

department get involved” (Docket No. 45, Def. Counterstatement ¶ 23).

       On May 19, 2016, Plaintiff received the credit report from Experian which still listed

the mortgage debt and noted the foreclosure without noting that Plaintiff was no longer a




                                             10
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 11 of 42




defendant in that proceeding (Docket No. 41, Pl. Statement ¶ 24; Docket No. 41, Pl. Aff.

Ex. I).

          On June 8, 2016, Plaintiff called SLS again and was told that Plaintiff remained on

the mortgage loan and that Plaintiff would have to be involved in a short sale (Docket

No. 41, Pl. Statement ¶ 27), this despite the 2012 deed which removed Plaintiff from title

to the Property. On June 9, 2016, Plaintiff received a May 23, 2016, letter from SLS

responding to the dispute letter; there, SLS stated that it could not accept court papers

Plaintiff attached to the dispute letter and that it forwarded correct information to credit

reporting agencies (id. ¶ 28).

          On or about July 11, 2016, Plaintiff disputed the SLS trade line (noting his

delinquency on the mortgage) with Experian (Docket No. 41, Pl. Statement ¶ 32). On

July 26, 2016, SLS received an Automated Credit Dispute Verification (or “ACDV”) form

from Experian relative to Plaintiff’s dispute (Docket No. 41, Pl. Statement ¶ 34). SLS

responded the next day and confirmed that the trade line for the mortgage of the Property

was accurate (Docket No. 41, Pl. Statement ¶¶ 34, 36). Plaintiff claims that SLS did not

review any documents prior to responding to the ACDV (Docket No. 41, Pl. Statement

¶ 35; Docket No. 41, Pl. Atty. Affirm., Ex. E, Poch EBT Tr. at 89, ll. 3-7; see also Docket

No. 40, Def. Atty. Decl. Ex. 18, Poch EBT Tr. at 89) 4. SLS disagrees with this claim,

resting upon the assertion in Cynthia Wallace’s Affidavit (Docket No. 40, Wallace Aff.

¶ 16) that SLS conducted a thorough investigation. In answer to Plaintiff’s question about

the documents SLS reviewed prior to responding to the ACDV, Loretta Poch (SLS’s



          4SLSsubmitted with its Motion the entire transcript from its Rule 30(b)(6) representative, Loretta
Poch, also referenced as “Poch EBT Tr.” This Court will cite to SLS’s entire version of this transcript rather
than excerpts.

                                                     11
       Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 12 of 42




Rule 30(b)(6) representative) said she did not know (Poch EBT Tr. at 89). Plaintiff

recounts the investigation methods SLS uses for credit report disputes, that it was SLS’s

policy not to report a consumer dispute of a debt when receiving an e-Oscar dispute form

from a credit reporting agency (or “CRA”) (Docket No. 41, Pl. Statement ¶¶ 37-40).

        Plaintiff then was denied applications for credit cards based upon the uncorrected

credit report (Docket No. 41, Pl. Statement ¶¶ 43-44). SLS admits that the denial letters

were sent to Plaintiff but deny that they were due to inaccurate credit reporting (Docket

No. 45, Def. Counterstatement ¶¶ 43, 44).

        On November 27, 2016, Plaintiff called SLS again inquiring about the status of the

Property and the loan and was told that SLS now owned the Property and that there was

no longer any loan (Docket No. 41, Pl. Statement ¶ 45).

        Plaintiff points to Poch’s testimony that credit data reported to credit bureaus

regarding Plaintiff was done intentionally and not in error and all communications to him

were not in error (Docket No. 41, Pl. Statement ¶ 47; Docket No. 40, Poch EBT Tr. at 94-

95).

        Plaintiff asserts that due to SLS’s inaccurate reporting he suffered emotional

distress, experienced fear of not being able to support himself and his children, and

Plaintiff was anxious and distracted at work (Docket No. 41, Pl. Statement ¶ 48). SLS

denies this statement, concluding that Plaintiff cannot sustain his burden of proving

damages for any alleged violation (Docket No. 45, Def. Counterstatement ¶ 48).

        This case is about credit reports. The parties produced only two reports, both from

Experian. The first report is dated May 19, 2016 (Docket No. 41, Pl. Aff. ¶ 24, Ex. I), after

entry of the Order of Reference. This report states Plaintiff has a balance on real estate



                                             12
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 13 of 42




of $259,468 (id. at internal pages 4, 12). It also includes entries from SLS indicating the

past due amount for the mortgage, that monthly was past due 120 days, and noting that

foreclosure proceedings were commenced (id. at internal page 12). Experian termed the

SLS entry as “potentially negative” (id.).

       Experian issued a revised credit report, dated July 27, 2016, in response to

Plaintiff’s dispute (id. ¶ 28, Ex. K). There, Experian reported that it investigated Plaintiff’s

claim with SLS and reported that SLS updated its entry (id., Ex. K at internal pages 2, 3

of 16). SLS’s report still had the mortgage, the recent balance (as of March 2016), and a

notation that “foreclosure proceedings started $143,631 past due as of Mar 2016,” noted

Plaintiff’s dispute, and that the report was updated “from our processing of your dispute

in Jul 2016” (id. at internal page 6 of 16). There was no notation that Plaintiff was no

longer a party to that foreclosure.

       Plaintiff complains that his credit reports were unchanged since July 2016 but

neither party included examples of subsequent credit reports.

                    4. Motion Briefing

       Responses to both Motions for Summary Judgment were due by November 28,

2018, with replies due by December 12, 2018 (Docket No. 42). Plaintiff moved to adjust

this schedule (Docket No. 43), which was granted (Docket No. 44); responses then were

due by December 5, 2018, and replies by December 19, 2018 (id.). With timely responses

and replies, this Court deemed the Motions submitted (without oral argument).




                                              13
       Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 14 of 42




                                       III.    Discussion

           A. Applicable Standards

                    1. Motion for Summary Judgment

        Rule 56 of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a). A

fact is “material” only if it “might affect the outcome of the suit under governing law,”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986). A “genuine” dispute, in turn, exists “if the evidence is such that a reasonable jury

could return a verdict for the non-moving party,” id. In determining whether a genuine

dispute regarding a material fact exists, the evidence and the inferences drawn from the

evidence “must be viewed in the light most favorable to the party opposing the motion,”

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970)

(internal quotations and citations omitted).

        “Only when reasonable minds could not differ as to the import of evidence is

summary judgment proper,” Bryant v. Maffucci, 923 F.32d 979, 982 (2d Cir. 1991)

(citation omitted). Indeed “[i]f, as to the issue on which summary judgment is sought,

there is any evidence in the record from which a reasonable inference could be drawn in

favor of the opposing party, summary judgment is improper,” Sec. Ins. Co. of Hartford v.

Old Dominion Freight Line, Inc., 391 F.3d 77, 82, 83 (2d Cir. 2004) (citation omitted). The

function of the court is not “to weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial,” Anderson, supra, 477 U.S. at

249.



                                               14
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 15 of 42




      “When the burden of proof at trial would fall on the nonmoving party, it ordinarily is

sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” Cordiano v. Metacon Gun Club, Inc.,

575 F.3d 199, 204 (2d Cir. 2009), citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23,

106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “Where the moving party demonstrates ‘the

absence of a genuine issue of material fact,’ the opposing party must come forward with

specific evidence demonstrating the existence of a genuine dispute of material fact,”

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (citation omitted) (quoting

Celotex, supra, 477 U.S. at 323). The party against whom summary judgment is sought,

however, “must do more than simply show that there is some metaphysical doubt as to

the material facts. . . . [T]he nonmoving party must come forward with specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) (emphasis in

original removed).

      Summary judgment is appropriate only if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law. Ford v. Reynolds, 316 F.3d 351, 354 (2d Cir. 2003); Fed. R. Civ.

P. 56(a). The party seeking summary judgment has the burden to demonstrate that no

genuine issue of material fact exists. In determining whether a genuine issue of material

fact exists, a court must examine the evidence in the light most favorable to, and draw all

inferences in favor of, the nonmovant. Ford, supra, 316 F.3d at 354.




                                            15
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 16 of 42




      The Local Civil Rules of this Court require that movant and opponent each submit

“a separate, short, and concise” statement of material facts, and if movant fails to submit

such a statement it may be grounds for denying the motion, W.D.N.Y. Loc. Civ.

R. 56(a)(1), (2). The movant is to submit facts in which there is no genuine issue, id.

R. 56(a)(1), while the opponent submits an opposing statement of material facts as to

which it is contended that there exists a genuine issue to be tried, id. R. 56(a)(2). Each

numbered paragraph in the movant’s statement will be deemed admitted unless

specifically controverted by a correspondingly numbered paragraph in the opponent’s

statement, id. Absent such an opposing statement, the facts alleged by the movant are

deemed admitted. Each statement of material fact is to contain citations to admissible

evidence to support the factual statements and all cited authority is to be separately

submitted as an appendix to that statement, id. R. 56(a)(3).

                   2. Fair Credit Reporting Act

             “The Fair Credit Reporting Act (the “Act”), 15 U.S.C. § 1681 et seq.,
      regulates credit reporting procedures to ensure the confidentiality,
      accuracy, relevancy, and proper utilization of consumers' information. See
      15 U.S.C. § 1681(b). As part of this regulatory scheme, the Act imposes
      several duties on those who furnish information to consumer reporting
      agencies. See § 1681s–2. Among these are duties to refrain from
      knowingly reporting inaccurate information, see § 1681s–2(a)(1), and to
      correct any information they later discover to be inaccurate, see § 1681s–
      2(a)(2).

             “Consumers have the right to dispute any information reported to a
      credit reporting agency.         See § 1681g(c)(1)(B)(iii); see also
      §§ 1681i(a)(1)(A), 1681s–2(a)(8). If a dispute is filed with the agency, both
      the agency and the furnisher of that information have a duty to reasonably
      investigate and verify that the information is accurate. See
      §§ 1681i(a)(1)(A), 1681s–2(b).”
Longman v. Wachoia Bank, N.A., 702 F.3d 148, 150-51 (2d Cir. 2012).




                                            16
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 17 of 42




        “In certain circumstances, a consumer may bring a civil cause of action against

any person who “willfully fails to comply with any requirement imposed under” the Act and

recover actual or statutory damages, punitive damages, costs, and attorneys' fees. See

§ 1681n(a),” id. at 151.

        District courts in the Circuit, including current Chief Judge Wolford in this District,

Comunale v. Home Depot, U.S.A., Inc., 328 F. Supp. 3d 70, 80 (W.D.N.Y. 2018), held

that there is a private right of action for violation of § 1681s-2(b) 5, the statute Plaintiff

alleges SLS violated (Docket No. 1, Compl. ¶¶ 40-43).

        Section 1681s-2(b) is violated when, after receiving notice of a dispute regarding

the accuracy of the information provided to a consumer reporting agency (or “CRA”), the

furnisher fails to conduct an investigation with respect to the disputed information,

15 U.S.C. § 1681s-2(b)(1)(A) (see Docket No. 40, Def. Memo. at 7). The furnisher of

credit reporting also must “review all relevant information provided by the” CRA, report

the results of the investigation to the CRA, if incomplete or inaccurate information is found,

to report this to other CRAs, and promptly modify or delete the information or permanently

block reporting of that item of information, 15 U.S.C. § 1681s-2(b)(1)(B)-(E). Failure to

do these things violates the statute.

        To state a cause of action under FCRA, Plaintiff must show that the furnisher (here

SLS) received notice of a credit dispute from a CRA (here Experian), and the furnisher

thereafter acted in “willful or negligent noncompliance with the statute,” Comunale, supra,

328 F. Supp. 3d at 80 (quoting Markovskaya v. American Home Mortg. Servicing, Inc.,

867 F. Supp. 2d 340, 343 (E.D.N.Y. 2012) (citation omitted)) (Docket No. 40, Def.


        5The Second Circuit in Longman upheld the district court in concluding that 15 U.S.C. § 1681s-2(a)
had no private right of action, supra, 702 F.3d at 151.

                                                   17
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 18 of 42




Memo.at 8). Plaintiff alleges that SLS failed to investigate the disputed item, whether

Plaintiff owed on the foreclosed mortgage.

       Any person who willfully fails to comply with the FCRA is liable to the consumer for

actual damages between $100 and $1,000, punitive damages, and attorneys’ fees,

15 U.S.C. § 1681n(a) (see Docket No. 47, Pl. Memo. at 5).

       Plaintiff also alleged violation of the New York Fair Credit Reporting Act, General

Business Law ch. 25, but only against Experian (Docket No. 1, Compl. ¶¶ 44-49). Plaintiff

and Experian settled and claims against Experian were dismissed (Docket Nos. 31, 34).

                   3. Fair Debt Collection Practices Act

       In the Fifth Cause of Action, Plaintiff alleges several violations of the FDCPA

(Docket No. 1, Compl. ¶¶ 60-61), 15 U.S.C. §§ 1692e, 1692g, 1692f. The purpose of the

FDCPA was to avoid the “abusive, deceptive, and unfair debt collection practices by many

debt collectors,” 15 U.S.C. § 1692(a) (see Docket No. 41, Pl. Memo. at 2). The FDCPA

is remedial in nature thus is construed liberally, Vincent v. The Money Store, 736 F.3d 88,

98 (2d Cir. 2013) (quotation omitted) (id. at 2-3).

       Plaintiff must prove that he is a consumer who allegedly owes a debt, that

Defendant collecting the debt is considered a “debt collector,” and the Defendant engaged

in an act or omission in violation of the Act, see Schuh v. Druckman & Ginel, L.L.P., 751 F.

Supp. 2d 542, 548 (S.D.N.Y. 2010) (Docket No. 40, Def. Memo. at 13).

       Section 1692e “is violated when a debt collector uses ‘any false, deceptive, or

misleading representation or means in connection with the collection of any debt,” Pipiles

v. Credit Bureau of Lockport, 886 F.2d 22, 24 (2d Cir. 1989). Section 1692e lists false or

misleading representations that violate FDCPA, such as under § 1692e(2), a false



                                             18
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 19 of 42




representation of the character, amount, or legal status of the debt, 15 U.S.C.

§ 1692e(2)(A). The threat to take any action that cannot legally be taken or that is not

intended to be taken violates § 1692e(5). Other violations allege include communicating

or threatening to communicate to any person credit information that is known or which

should have been known to be false, including the failure to communicate that the

disputed debt is disputed, § 1692e(8), the use of false representation or deceptive means

to collect any debt, § 1692e(10).

       The Act also is violated by engaging in conduct to harass, oppress, or abuse any

person in connection with the collection of a debt, § 1692d, unfair practice such as

collection of any amount unless it is expressly authorized by agreement creating the debt

or permitted by law, § 1692f(1), or failure to validate a debt, § 1692g. Within five days

after an initial communication in connection to collection of the debt, the collector has to

provide written notice of the amount of the debt, name of the creditor, a statement that

the consumer acknowledge the debt or the debt will be presumed valid, § 1692(a)(1)-(5).

           B. Contentions

                    1. Defendant SLS’s Motion (Docket No. 40)

                                     a. SLS’s Arguments

       SLS denies furnishing inaccurate information to CRAs, namely Plaintiff owing on

the Property’s mortgage (Docket No. 40, Def. Memo. at 8-11). SLS also argues Plaintiff

failed to establish entitlement to actual damages if inaccurate information was made in

his credit reports (id. at 11-12).

       As for Plaintiff’s FDCPA claim, SLS argues that he did not establish that claim (id.

at 12-15). First, SLS claims that there was no § 1692d violation because Plaintiff did not



                                            19
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 20 of 42




allege harassment (id. at 13). Next, SLS argues that there was no false, deceptive, or

misleading representation for Plaintiff to assert a violation under § 1692e (id. at 14). SLS

concludes that the five-day notice requirement of § 1692g was not applicable because

Plaintiff has not alleged an argument specific to this section or allege an initial

communication that would start the five-day period (id. at 14-15).

                                   b. Plaintiff’s Opposition

       Plaintiff responds that SLS violated both acts by continuously reporting the

mortgage debt he did not owe or attempting to collect that debt (Docket No. 47, Pl.

Memo.). Plaintiff claims that he never received written notice that he had the right to

request verification of the alleged debt (Docket No. 47, Pl. Aff. ¶ 4; see Docket No. 47,

Pl. Atty. Affirm. (reviewing SLS’s production and declaring that no written notice was

found)); on his own initiative, Plaintiff repeatedly contacted SLS and disputed the

recording of the mortgage debt (Docket No. 47, Pl. Aff. ¶¶ 5, 6). SLS’s error arises from

its failure to recognize that Plaintiff was no longer a defendant in the foreclosure (Docket

No. 41, Pl. Memo. at 4; Docket No. 47, Pl. Memo. at 1-2 (incorporating Docket No. 41)).

Plaintiff emphasizes that “a mortgagee must elect between pursuing a legal remedy or

foreclosing on the property, but may not prosecute both actions without leave of court”

(Docket No. 41, Pl. Memo. at 4, citing Manufacturer Hanover Trust Co. v. 400 Garden

City Assocs., 150 Misc.2d 247, 249, 568 N.Y.S.2d 505, 507 (Sup. Ct. Nassau County

1991). Since SLS’s client opted to foreclose, SLS is precluded from collection of the debt

(and potentially suing on the note) (Docket No. 41, Pl. Memo. at 5). SLS reported in credit

reports that Plaintiff had foreclosure proceedings against him although the Order of

Reference and the later foreclosure judgment against Ms. Macris only (id. at 6). Plaintiff



                                            20
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 21 of 42




concludes that SLS reported inaccurate, false, and misleading information on his credit

report because his financial obligations under the mortgage were extinguished “as the

mortgagee [SLS’s client] can only proceed at that point with a deficiency against the

foreclosure action’s judgment debtor [Ms. Macris]” (id.).

       Therefore, Plaintiff claims that he suffered actual damages, and SLS is liable for

actual, statutory, and punitive damages (Docket No. 47, Pl. Memo. at 2-5).

       He asserts that SLS’s conduct also violates provisions of the FDCPA (id. at 6-10)

by SLS’s continuous calls to Plaintiff attempting to collect the debt and failing to verify the

correctness of the debt (id. at 8-9, 9-10). While Plaintiff does not point to an initial contact

date, he states that he was contacted numerous times but despite this SLS never

provided the required notice of 15 U.S.C. § 1692g(a)(1) (id. at 10; id., Pl. Aff.; id., Pl. Atty.

Affirm.).

                    2. Plaintiff’s Motion (Docket No. 41)

                                     a. Plaintiff’s Arguments

       As stated in his opposition to SLS’s Motion, Plaintiff argues in his Motion for

Summary Judgment that SLS inaccurately reported that he owed on the mortgage

(Docket No. 41, Def. Memo. at 4-6). He contends that SLS’s actions in continuing to

report the mortgage debt was intentional and not an error and thus subject to remedy

under the FCRA (id. at 9-13). Plaintiff claims that SLS has a blanket policy to never report

accounts that are disputed in response to a CRA’s ACDV, thus failing to comply with the

FCRA (id. at 11-13; Docket No. 40, Poch EBT at 48-51; Docket No. 41, Pl. Atty. Affirm.

Ex. E, Poch EBT at 48-51). Plaintiff deems this violation to be willful and should result in

statutory and punitive damages under the Act (Docket No. 41, Pl. Memo. at 13-14).



                                               21
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 22 of 42




       As for his FDCPA claim, Plaintiff emphasized the remedial nature of that Act and

that it was intended to regulate the conduct of debt collectors, such as SLS, who relied

upon error to attempt debt collection (id. at 2-3).

                                    b. SLS’s Response

       SLS responds that this action under both the FCRA and FDCPA is frivolous, that

Plaintiff remains liable for the underlying mortgage debt, an obligation Plaintiff was never

released from (Docket No. 45, Def. Memo. at 1, 7-11).           SLS claims it investigated

Plaintiff’s written dispute of alleged inaccurate reporting and determined that the report

accurately indicated Plaintiff’s delinquency to CRAs (id. at 2). Further, SLS argues that

Plaintiff has not established that he suffered any injury from the alleged inaccurate reports

(id.). “If any recourse can be sought by Plaintiff,” SLS concludes, “it should be from his

ex-wife who failed to comply with a divorce decree which directed her to refinance the

mortgage on the subject property, in order to remove Plaintiff from his” financial

obligations under the note (id.).

       SLS then argues that Plaintiff misapprehends election of remedies law in New

York, that a mortgage creditor has a choice of remedies (on the note or foreclosure) but

under New York Real Property Actions and Proceedings Law § 1301, the creditor cannot

exercise both at the same time (id. at 8, citing United States v. Whitney, 602 F. Supp.

722, 730 (W.D.N.Y. 1985) (Telesca, J.); Federal Nat’l Mortg. Ass’n v. Connelly, 84 A.D.2d

805, 805, 444 N.Y.S.2d 147, 147 (2d Dep’t 1981)).

                                    c. Plaintiff’s Reply

       In reply, Plaintiff argues that SLS’s client had to elect either foreclosure or legal

action on the mortgage note but not both (Docket No. 49, Pl. Reply Memo. at 1-4), e.g.,



                                             22
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 23 of 42




Trustco Bank v. Pearl Mont Commons, L.L.C., 55 Misc. 3d 371, 377, 47 N.Y.S.3d 664,

649-50 (Sup. Ct. Schenectady County 2016). Since that client elected to foreclose and

could seek a legal action on the deficiency 90 days after the foreclosure sale (id. at 2,

citing N.Y. Real Prop. Acts. Law §§ 1301, 1371(2)). Since Plaintiff was removed as a

defendant in the foreclosure, once judgment was entered therein, Plaintiff would not be

liable in an application for a deficiency judgment because the debt would be satisfied in

the foreclosure and deficiency proceedings (without Plaintiff) (id. at 3, 4 n.1).    The

mortgage debt was deemed satisfied 90 days from the date of sale, N.Y. Real Prop. Acts.

Law § 1371(3). Therefore, Plaintiff concludes that the debt was extinguished as of

October 17, 2016, and the sale of the Property (id. at 4).

       Plaintiff reiterates that SLS admitted that its policy was to not report consumer

disputes to CRAs in willful violation of the FCRA (id. at 7-8). He concludes that he

demonstrated actual, statutory, and punitive damages under the FCRA (id. at 8).

            C. Fair Credit Reporting Claim

       Plaintiff claims that the credit reports were erroneous about the existence of his

mortgage debt and his default therein from his removal as a defendant in the foreclosure

action upon that mortgage. Whether the information is accurate turns on application of

New York foreclosure and mortgage law.

                    1. Election of Remedies under New York Real Property Action and
                       Proceedings Law
       As noted by Judge Telesca in Whitney, supra, 602 F. Supp. at 730, under New

York law,

       “the holder of a bond and mortgage has a choice of two remedies: He may
       proceed at law to bring an action on the debt as evidenced by the note (or
       bond) or he may proceed at equity by bringing an action to foreclose the
       mortgage. The note represents the primary personal obligation of the

                                             23
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 24 of 42




       mortgagor while the mortgage is merely the security for that obligation.
       Copp v. Sands Point Marina, 17 N.Y.2d 291, 293, 270 N.Y.S.2d 599,
       217 N.E.2d 654 (1966); Seamen's Bank for Savings in the City of New York
       v. Smadbeck, 293 N.Y. 91, 95, 56 N.E.2d 46 (1944). Under Section 1301
       of the Real Property Actions and Proceedings Law, the mortgagee must
       make an election as to which remedy he will pursue and cannot prosecute
       two actions concurrently. French v. French, 107 A.D. 107, 109, 94 N.Y.S.
       1026, app. dsmd. 185 N.Y. 532, 77 N.E. 1187 (1906). Section 1301 of the
       Real Property Actions and Proceedings Law prevents a mortgagee of real
       property from seeking to enforce rights upon default by pursuing a legal
       remedy and an equitable remedy at the same time.”

Whitney, 602 F. Supp. at 730 (emphasis added); VNB New York Corp. v. Paskesz,

131 A.D.3d 1235, 1235-36, 18 N.Y.S.3d 68, 69-70 (2d Dep’t 2015) (Docket No. 41, Pl.

Memo. at 4); see also 1 Bergman on New York Mortgage Foreclosure § 7.05 (LEXIS

2021) (citations omitted). “Foreclosure is an equitable proceeding devised to extinguish

the equity of redemption—an important, exclusive right held by the mortgage,” Whitney,

supra, 602 F. Supp. at 730, citing Cornish v. Moulton, 138 N.Y. 133, 33 N.E. 842 (1893).

       New York Real Property Actions and Proceedings Law sets forth the election of

remedies available to a lender with a defaulting mortgage, N.Y. Real Prop. Acts. Law

§§ 1301, 1371. Section 1301 is strictly construed since it is a derogation of common law

right to purse alternative remedies of foreclosure and recovery on the debt, Dollar Dry

Dock Bank v. Piping Rock Bldrs., 181 A.D.2d 709, 710, 581 N.Y.S.2d 361, 363 (2d Dep’t

1992) (citation omitted). Section 1301(1) states that when the lender sues on the note no

foreclosure action may be commenced or maintained unless execution against the

defendant’s property has been issued upon judgment and the judgement has been

returned wholly or partially unsatisfied, N.Y. Real Prop. Acts. Law § 1301(1); 1 Bergman,

supra, §§ 7.06[1], 7.08. This is the opposite of the situation presented here of Mark Macris

and SLS’s client.



                                            24
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 25 of 42




       SLS’s client elected the remedy under § 1301(2) by foreclosing the mortgage. This

section precludes another action if a foreclosure is pending but, if the second action is

commenced, that complaint must state whether any part of the debt has been collected,

N.Y. Real Prop. Acts. Law § 1301(2); 1 Bergman, supra, §§ 7.06[2], 7.10 (citations

omitted). Under § 1301(3), during a foreclosure or after final judgment “no other action

to recover any part of the mortgage debt may be commenced or maintained without leave

of the court in which the foreclosure was brought,” 1 Bergman, supra, §§ 7.06[3], 7.10

(citations omitted); N.Y. Real Prop. Acts. Law § 1301(3). “If the foreclosing party does

nonetheless initiate an action on the debt without leave of court, the mandate is to then

stay or dismiss that latter action,” 1 Bergman, supra, § 7.10 & n.11 (citing Shaw Funding,

L.P. v. Grauer, 98 A.D.3d 660, 660, 950 N.Y.S.2d 524, 524-25 (2d Dep’t 2012)), but not

to dismiss the foreclosure, id. § 7.10 & n.12 (citations omitted).

       If there is a deficiency after the foreclosure sale, the lender can seek a deficiency

judgment, N.Y. Real Prop. Acts. Law § 1371(2) (90 days from entry of judgment to seek

deficiency judgment). “If no motion for a deficiency judgment shall be made as herein

prescribed the proceeds of the sale regardless of amount shall be deemed to be in full

satisfaction of the mortgage debt and no right to recover any deficiency in any action or

proceeding shall exist,” N.Y. Real Prop. Acts. Law § 1371(3); Trustco Bank, supra,

55 Misc.3d at 377, 47 N.Y.S.3d 644, 649.

       When a borrower defaults, the creditor “must elect between pursuing a legal

remedy or foreclosing on the property, but may not prosecute both actions without leave

of court,” Manufacturers Hanover Trust Co. v. 400 Garden City Assocs., 150 Misc.2d 247,

249, 568 N.Y.S.2d 505, 507 (Sup. Ct. Nassau County 1991) (Docket No. 41, Pl. Memo.



                                             25
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 26 of 42




at 4). Another commentator observed that “a mortgagee may not commence an action

seeking the second remedy until it has exhausted all of its efforts on the first remedy,”

Deborah L. Kelly, “Pursuing Separate Action for Mortgage Debt,” LEXIS, RPAPL § 1301,

Practice Insights (2021).

       Bergman noted several reasons for not having concurrent proceedings that it is

settled policy of law to not countenance more than one action at a time to recover a

mortgage debt, to discourage double litigation, convenience of disposal of matter in one

proceeding, avoid vexatious, multiple litigation, and to avoid the abuse of double litigation

(foreclosure and a distressed sale and separate action to recoup the outstanding

difference), 1 Bergman, supra, § 7.09 (citations omitted); see Valley Sav. Bank v. Rose,

228 A.D.2d 666, 666, 646 N.Y.S.2d 349, 350 (2d Dep’t 1996) (quoting Dollar Dry Dock

Bank, supra, 181 A.D.2d at 710, 581 N.Y.S.2d at 362-63 (holding that purpose of § 1301

is to avoid multiple suits and to collect the mortgage debt in one court and one action)).

       Bergman also considered special circumstances courts have found to grant leave

for an action on the note while a foreclosure is pending (for example, tax liens, mortgage

debtors who cannot be served in New York State, bankruptcy, junior mortgage),

1 Bergman, supra, § 7.12[1] (citations omitted). None of these circumstances arise here

had SLS’s client sought that relief.

       SLS cites 2 Berman on New York Mortgage Foreclosure § 12.04[2] (Docket

No. 40, Def. Memo. at 9, 10; Docket No. 45, Def. Memo. at 9) for the proposition that

“[a]bsent an assumption by the grantee and a release by the mortgagee to the mortgagor,

the mortgagor remains liable for the debt when the property is conveyed,” id. & n.15 (citing

National Sav. Bank of Albany v. Fermac Corp., 241 A.D. 204, 205-06, 271 N.Y.S. 836,



                                             26
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 27 of 42




839 (3d Dep’t 1934); Murray v. Marshall, 94 N.Y. 611 (1884)). While true, this citation is

not appropriate to the issues in this case. This quote comes from a chapter entitled

“Parties to the Foreclosure Action.” The discussion there is the voluntary transfer of the

mortgaged property and addressing whether the grantee following that transfer becomes

a foreclosure defendant. The parties of the foreclosure of the Property here are not in

dispute; there was no transfer of the Property during the period at issue (March to July

2016 when Plaintiff disputed the contents of his credit report). Thus, there was no

question of successor liability or standing.

       Trustco Bank is instructive (see Docket No. 49, Pl. Reply Memo. at 3). There, the

lender sued the guarantors of a mortgage after foreclosing upon the property and

receiving proceeds from the foreclosure sale, 55 Misc.3d at 372, 47 N.Y.S.3d at 646.

Trustco Bank sued the corporations and their principal on the notes and then sued Pearl

Mont Commons, LLC, and Geralynn Lynn (the wife of the principal) to avoid transfer of

corporate assets secured by the bank’s mortgages. Id. Defendant Geralynn Lynn moved

for summary judgment, arguing (among other grounds) that Plaintiff foreclosed on the

secured property, sold the property in foreclosure sale (purchasing the property and

reselling it), id. at 372, 375, 47 N.YS.3d at 646, 648. Lynn argued that “Trustco has

received its bargained for collateral,” id. at 375, 47 N.Y.S.3d at 648.

       The court then reviewed Real Property Actions and Proceedings Law §§ 1301 and

1371 and their impact on the Bank’s ability to void the alleged fraudulent transfer, Trustco

Bank, supra, 55 Misc.3d at 377, 47 N.Y.S.3d at 649-50. The court cited examples of

cases where the creditor was denied relief after the mortgage debt was fully satisfied in

a prior proceeding, id. at 378-79, 47 N.Y.S.3d at 650-51, citing, e.g., TBS Enterps., Inc.



                                               27
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 28 of 42




v. Grobe, 114 A.D.2d 445, 494 N.Y.S.2d 716 (2d Dep’t 1985) (holding that mortgage debt

was deemed satisfied so was a guarantor’s personal liability for that debt) (Docket No. 41,

Pl. Memo. at 4).     The court explained that under the Real Property Actions and

Proceedings Law, a mortgage lender has two choices, sue at law under the note (but not

foreclose unless unsuccessful at least in part in collecting judgment on the note) or

foreclose (but not sue at law without leave of the court in the foreclosure action), Trustco

Bank, supra, 55 Misc.3d at 377, 47 N.Y.S.3d at 649-50 (discussing N.Y. Real Acts. Prop.

Law § 1371). The court concluded that “under [Real Property Actions and Proceedings

Law] the consequences of failure to seek a deficiency judgment is the elimination of any

further claim by the mortgagee,” and “Plaintiff's failure to obtain a deficiency judgment in

its foreclosure proceeding against the subject property resulted in the mortgage debt

being deemed fully satisfied by the foreclosure sale,” id. at 381, 47 N.Y.S.3d at 652.

       Thus, Plaintiff is correct that the election of remedies limits the mortgagee to the

method it first chooses. The mortgagee cannot concurrently proceed to the alternative

remedy while the first is underway without leave of the court or other procedural predicate,

N.Y. Real Prop. Acts. Law § 1301(1), (3).

                   2. Application of Election of Remedies to this Case

       Plaintiff’s credit reports accurately indicated the Property was in foreclosure,

despite not noting that he was no longer a party in the foreclosure after entry of the Order

of Reference in November 2015. Here, SLS’s client elected to proceed in equity and

foreclosed the mortgage. That pending foreclosure was from March 6, 2015, until the

sale of the Property on October 17, 2016. Further, SLS’s client here may have tied its

hands in the short term by agreeing to dismiss Plaintiff as a defendant in the foreclosure,



                                            28
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 29 of 42




depriving the client of the only legal venue to enforce collection of the mortgage against

Plaintiff until the foreclosure concludes.

       Under § 1301, SLS’s client was restricted to relief in equity it chose from its

commenced foreclosure; the client did not seek leave of the State Supreme Court to file

an action at law. The mortgage only became fully satisfied upon the sale of the Property

(plus 90 days for a deficiency judgment action that was not filed on January 16, 2017).

Thus, during the period when Plaintiff complained about the credit reports (March through

July 2016), the foreclosure was underway.

       Examining Plaintiff’s interactions with SLS during the foreclosure (with facts

generally uncontested by SLS (see Docket No. 45, Def. Counterstatement ¶¶ 16-30, 34,

41-42, 45)), Plaintiff describes a series of calls and correspondence from March 2016

contesting reporting the foreclosure in his credit reports.

       On June 8, 2016, SLS’s representative called Plaintiff telling him that he remained

on the loan and could only be removed by a short sale, inquiring about documents for

such a sale (Docket No. 41, Pl. Statement ¶ 25). The next day, Plaintiff received a letter

from SLS rejecting the court documents and asserting that it accurately forwarded credit

information to CRAs (id. ¶ 26). Later that day, Plaintiff spoke with a SLS’s representative

about changes to the credit report (id. ¶ 27). Around July 11, 2016, Plaintiff disputed the

SLS trade line with Experian, with Experian replying on July 27 that SLS confirmed that

this report was accurate (id. ¶¶ 28, 34).

       On July 19, 2016, SLS’s representative from its collection department called

Plaintiff and asked what he intended to do about the mortgage debt (id. ¶ 29), which was

followed by a similar call on July 26 (id. ¶¶ 30, 41; Docket No. 41, Tagliarino Aff. Ex. A at



                                             29
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 30 of 42




93, 95-96, 97-98). On July 19, the SLS representative informed Plaintiff of the pending

foreclosure sale (in September) and asked what Plaintiff’s intentions were and whether

the Property was occupied (Docket No. 41, Tagliarino Aff. Ex. A, at 93-96), while on

July 26, a different representative asked if Plaintiff was interested in a short sale (id. at

97, 98).

       Then, on September 14, 2016, SLS contacted Plaintiff and asked if he knew

Ms. Macris’ income and her ability to pay the mortgage as well as proof of his income

(Docket No. 41, Pl. Statement ¶ 42). This was from the testimony of Rule 30(b)(6)

representative Loretta Poch who explained an entry in SLS’s notes for that date, that SLS

declined Plaintiff’s request to change who was liable under the mortgage until it received

proof of income from both ex-spouses (Docket No. 40, Poch EBT Tr. at 85-86; Docket

No. 41, Pl. Atty. Affirm. Ex. E, at 85 l.15-86 l.15). SLS’s record reflected a request for

modification or mortgage assistance (e.g., Docket No. 40, Poch EBT Tr. at 86), consistent

with Ms. Macris’s earlier request for mortgage assistance.

       The last communication between Plaintiff and SLS was on November 27, 2016,

after the foreclosure sale (Docket No. 40, Wallace Aff. ¶ 11, Ex. J (sale dated October 17,

2016, reported November 30, 2016). Plaintiff inquired about the status of the Property

and a SLS’s representative told him that SLS had title to the Property and the loan was

extinguished (Docket No. 41, Pl. Statement ¶ 45; see Docket No. 41, Tagliarino Aff. Ex. A

at 100-05, 103-04).

       This detailed review of the parties’ correspondence shows that none of SLS’s

conversations with Plaintiff threatened legal action during the pendency of the foreclosure

to collect the note and mortgage. SLS’s efforts appear either to seek a short sale before



                                             30
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 31 of 42




the foreclosure sale or mortgage assistance (sought initially by Ms. Macris) or

modification to resume payments on the mortgage. SLS’s conversations were attempts

to resolve the underlying debt without further resort to litigation, including the pending

foreclosure.   SLS and its client did not seek a deficiency judgment following the

November 2016 sale of the Property.

       SLS argues election of remedies allows its client to pursue foreclosure of the

Property and still seek collection on the mortgage and note from Plaintiff. This is incorrect.

Once SLS’s client filed for foreclosure, it made its election. The client could not file an

action at law during the pendency of the foreclosure absent leave of the State Supreme

Court hearing the foreclosure. The client did not do that here. Instead, SLS instituted

collection activities (calls and letters to Plaintiff, reporting debt on his credit reports)

seeking payment of the note.

       SLS itself declared on November 27, 2016, that SLS now owned the mortgaged

Property and that the loan no longer existed (Docket No. 41, Pl. Statement ¶ 45; Docket

No. 41, Tagliarino Aff. Ex. A at 103-04; see Docket No. 45, Def. Counterstatement ¶ 45

(agreeing with Plaintiff’s Statement)), acknowledging the effect of foreclosure upon title

to the Property as well as the state of the mortgage loan. SLS has not sought leave of

the state court to commence an action at law on the note (implicit in its collection activities

and communications with Plaintiff) nor did SLS seek a deficiency judgment following the

sale of the Property. The foreclosure sale thus is full satisfaction of the mortgage debt

(absent a deficiency proceeding), Trustco Bank, supra, 55 Misc.3d at 377, 47 N.Y.S.3d

at 649-50.




                                              31
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 32 of 42




       Plaintiff equates the Order of Reference as a discharge of the mortgage or a

release but fails to cite authority supporting this conclusion. All that this Order did was

dismissed Plaintiff from the foreclosure action, but it did not discharge the debt as to

Plaintiff. The mortgage continued to exist until sale following entry of the foreclosure

judgment. This precluded SLS’s client from suing at law to collect the debt or any

deficiency from the foreclosure absent foreclosure court approval (not sought by SLS or

its client) until the foreclosure action concluded.

       While the New York Real Property Actions and Proceedings Law bars concurrent

equitable and legal enforcement of a mortgage debt, that law does not preclude the

creditor (or here, its agent, SLS) from using collection methods to enforce payment short

of commencing parallel litigation. Section 1301 precludes commencing an action to

collect the mortgage debt, e.g., Deutsche Bank Nat’l Trust Co. v. Gould, 189 A.D.2d 576,

134 N.Y.S.3d 179, 180 (1st Dep’t 2020). This Court has found no cases that rely upon a

pending foreclosure to preclude other collection activities (such as contacting the debtor,

reporting the debt and foreclosure on the debtor’s credit reports) where no action at law

was commenced.

       SLS here contacted Plaintiff either to advance collection of the mortgage debt and

the foreclosure (either by encouraging a short sale or offering restructuring the mortgage)

short of litigation or to discuss the credit reports. SLS and its client never commenced a

legal action against Plaintiff (or Ms. Marcis) to enforce the mortgage.

                    3. Were Plaintiff’s Credit Reports Inaccurate?

       Therefore, the question remains whether there was an error in Plaintiff’s credit

report due to the disclosed status of the debt and the foreclosure. From the May 2016



                                             32
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 33 of 42




Experian report (and presuming that SLS’s other reports were similar—the only credit

report on record for these Motions is this one), Plaintiff was on the mortgage and owed

that debt and the Property was under foreclosure. What was not stated was that Plaintiff

was no longer a defendant in that foreclosure action. While containing that omission,

SLS’s disclosures in the credit report were not inaccurate. When called upon by Plaintiff’s

dispute, SLS investigated the Experian credit report, finding that the situation was

unchanged; Plaintiff still owed on the mortgage (that SLS’s client could only enforce

through the foreclosure), that the foreclosure was still pending. The fact that Plaintiff still

owed the mortgage debt and the Property was in foreclosure is enough to give pause to

potential creditors, separate from whether Plaintiff is a named defendant in the

foreclosure.

       The May 2016 Experian report was rendered while the foreclosure was pending

but before the foreclosure sale. The mortgage debt still existed. Although SLS’s client

elected the equitable remedy and later moved to eliminate Plaintiff as a defendant in the

foreclosure, Plaintiff’s obligation on the debt remained even though SLS’s client reduced

its litigation enforcement options. In November 2016 the sale and in January 2017 when

SLS’s client failed to seek a deficiency judgment made the amount recovered in the

foreclosure sale satisfy the mortgage and extinguish that debt. Therefore, the credit

reports prior to that sale accurately reflected the facts that (a) the mortgage existed, (b)

Plaintiff still owed it, and (c) the property is under foreclosure. The only omission was

that Plaintiff was no longer a defendant in the foreclosure; absent a release or discharge

with the dismissal from the foreclosure, Plaintiff still owed the debt and the fact that he

was not a defendant in the foreclosure was immaterial.



                                              33
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 34 of 42




       The thoroughness of SLS’s internal investigation of Plaintiff’s dispute filed with

Experian is secondary since it is tied to the purported error of claiming that Plaintiff still

owed the mortgage. As stated above, as of March to July 2016, Plaintiff still owed the

mortgage. This Court also need not consider Plaintiff’s contention that SLS does not

report disputes to CRAs because Plaintiff’s dispute here was baseless.

       Thus, Defendant’s Motion for Summary Judgment (Docket No. 40) to dismiss the

FCRA claim in the First Cause of Action is granted, while Plaintiff’s Motion (Docket No. 41)

on that Cause of Action is denied.

          D. Fair Debt Collection Practices Act Claim

                   1. False or Misleading Representations

       As for the Fifth Cause of Action asserting SLS’s violations of the Fair Debt

Collection Practices Act (“FDCPA”), this claim also turns upon whether it was true that

Plaintiff owed the mortgage debt is true. If false, then SLS’s efforts contacting Plaintiff to

collect upon that debt may violate the FDCPA, 15 U.S.C. § 1692e(2). Plaintiff also argues

other provisions of § 1692e apply, all based upon SLS knowing the claim that Plaintiff still

owes on the mortgage was false, see id. §§ 1692e(5), 1692e(8), 1692e(10), or § 1692f

for collection of an unauthorized amount.

       As found above, however, SLS’s contention that Plaintiff owed the mortgage debt

in March and July 2016 was not false. Therefore, FDCPA §§ 1692e(2)(A) and 1692e(8)

were not violated. The only element not conveyed given these circumstances is the

restrictions on SLS and its client to commence legal action against Plaintiff to enforce

collection of that debt. There were not false representations or deceptive means to collect

this debt, so § 1692e(10) was not violated. Furthermore, review of SLS’s contacts with



                                             34
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 35 of 42




Plaintiff examined in detail above do not reveal threats to take action that could not be

taken, hence § 1692e(5) was not violated.

         As for violation of § 1692f(1), the note and mortgage itself created the debt. SLS

in March through July 2016 attempted to resolve the foreclosure of that debt by

suggesting Plaintiff enter a short sale or start the process (with Ms. Macris) to restructure

the mortgage. Plaintiff disclaims the mortgage itself because of the Order of Reference.

As stated above that Order only terminated Plaintiff as a party in the foreclosure and did

not discharge the debt or his obligation under it. It is notable that SLS throughout its

contacts with Plaintiff never threatened to commence legal action beyond the foreclosure

to collect the mortgage debt. Without a release (which the Order of Reference did not

provide), Plaintiff remained liable for the debt. His claim under § 1692f also fails.

                     2. Harassment

         Section 1692d is to preclude collector harassment, oppression, or abuse. Plaintiff

claims this from SLS repeatedly attempting to collect a debt he argues he no longer owes.

As found above, Plaintiff did still owe the debt (albeit SLS’s client’s limited means of

enforcement at the end of any collection process). Review of the communication as

detailed above shows that SLS did not harass, abuse, or oppress Plaintiff in attempting

to recover this debt. SLS (when not addressing Plaintiff’s credit reporting claims) tried

from March to July 2016 to get the mortgage debt paid (by short sale or refinancing) to

avoid the foreclosure auction but failed. Thus, Plaintiff’s claim under 15 U.S.C. § 1692d

fails.




                                             35
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 36 of 42




                   3. Validation of Debt and Five-Day Rule

       “Within five days after the initial communication with a consumer in connection with

the collection of any debt, a debt collector shall, unless the following information [notices

concerning the debt and collector and the debtor’s right to dispute the debt] is contained

in the initial communication or the consumer has paid the debt, send the consumer a

written notice,” 15 U.S.C. § 1692g(a).

       Judge Larimer once observed,

       “Section 1692g of the FDCPA relates to ‘validation of debts.’ 15 U.S.C.
       § 1692g. It requires a debt collector to provide written notice, referred to as
       a ‘notice of debt’ or a ‘validation notice,’ within five days after its initial
       communication with a consumer, indicating the amount of the alleged debt
       as well as the name of the creditor to whom the debt is owed. 15 U.S.C.
       §§ 1692g(a)(1)-(2); see also Ellis v. Solomon & Solomon, P.C., 591 F.3d
       130, 134 (2d Cir.), cert. denied, 560 U.S. 926, 130 S.Ct. 3333, 176 L.Ed.2d
       1223 (2010). This notice must also include a ‘statement that unless the
       consumer, within thirty days after receipt of the notice, disputes the validity
       of the debt, or any portion thereof, the debt will be assumed to be valid by
       the debt collector.’ 15 U.S.C. § 1692g(a)(3). This thirty-day period is often
       referred to as the ‘validation period.’ See Ellis, 591 F.3d at 132. In addition,
       the notice must indicate that ‘if the consumer notifies the debt collector in
       writing within the thirty-day period that the debt, or any portion thereof, is
       disputed, the debt collector will obtain verification of the debt’ and mail the
       verification to the consumer. 15 U.S.C. § 1692g(a)(4). Finally, the notice is
       required to state that ‘upon the consumer’s written request within the thirty-
       day period, the debt collector will provide the consumer with the name and
       address of the original creditor, if different from the current creditor.’ Id. at
       § 1692g(a)(5).”

Kurzdorfer v Constar Fin. Servs., LLC, 490 F. Supp 3d 663, 666-67 (W.D.N.Y. 2020)

(Larimer, J.).

       To assert a § 1692g claim, Plaintiff needs to establish a communication between

the him and a debt collector was an “initial communications” within the meaning of the

statute, the communication was in connection of any debt, and the debt collector failed to

make the debt validation notices required under the statute, Carlin v. Davidson Fink LLP,

                                              36
      Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 37 of 42




852 F.3d 207, 212 (2d Cir. 2017). The FDCPA does not define “initial communication,”

id.

       SLS is correct that Plaintiff has not identified an initial communication that would

trigger the five-day notice requirement. This requires speculation on this Court’s part on

what communication from SLS could be considered the initial one to trigger the five-day

debt verification notice requirement of § 1692g.

       Plaintiff first claims that sometime “in early 2016, Plaintiff received correspondence

from Defendant SLS stating that he was delinquent in his mortgage obligation for the

Property” (Docket No. 41, Pl. Statement ¶ 16; see also Docket No. 45, Def.

Counterstatement ¶ 16 (agreeing with this assertion)). In support of this assertion,

Plaintiff cites his deposition testimony where he stated he received a bill for the past due

mortgage from SLS that caused him to contact them regarding his credit report (Docket

No. 41, Pl. Atty. Affirm. Ex. D, Pl. EBT Tr. at 103, ll. 9-21). This early 2016 billing

correspondence could be the initial communication from SLS. Unfortunately, neither

party produced the actual correspondence and Plaintiff has not provided a more specific

date. Without the correspondence, this Court cannot determine if it contained a debt

validation notice that would satisfy § 1692g. If that correspondence was a notice of

default, then it is not an initial communication under § 1692g, see Thomas v. Law Firm of

Simpson & Cybak, 392 F.3d 914, 916-17 (7th Cir. 2004) (letter from creditor, as opposed

to debt collector, held not initial communication). Without an actual date of delivery, this

Court also cannot tell if five days hence SLS sent the requisite notice. Plaintiff contends

that the record for these motions does not contain a § 1692g notice (Docket No. 47, Pl.




                                             37
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 38 of 42




Memo. at 10; Docket No. 47, Pl. Aff. ¶ 4; Docket No. 47, Pl. Atty. Affirm.), either from that

billing or thereafter.

       Plaintiff then discusses the contacts he had with SLS in 2016. As previously

performed, review of Plaintiff’s communications with SLS include calls or correspondence

from Plaintiff (Docket No. 41, Pl. Statement ¶¶ 17-19, 22-25, 27, 28, 30, 33, 45). Calls

such as these by the consumer to the lender or its representative are not an “initial

communication” under § 1692g, Jackson v. Eltman, Eltman & Cooper, P.C., 128 F.

Supp.3d 980, 986 (E.D. Mich. 2015); Carlin, supra, 852 F.3d at 211, 212, 213-14 (debtor’s

letter disputing validity of debt held not to be “initial communications”); Stuart v. Udren

Law Offices P.C., 25 F. Supp.3d. 504, 507-09 (M.D. Pa. 2014) (letter to borrower from

lender’s representative in response to borrower’s inquiry is not an “initial communication”).

These calls also do not show SLS attempting to collect a debt; Plaintiff either called or

wrote to correct his credit report.

       Of the communication from SLS to Plaintiff, the first was on April 20, 2016 (Docket

No. 41, Pl. Statement ¶ 20). The SLS representative stated that Ms. Macris applied for

assistance on the mortgage and the call to Plaintiff was in reference to that application;

SLS then asked if Plaintiff was interested in a deed in lieu of foreclosure or a short sale

of the Property (Docket No. 41, Berger Aff., Ex. A, Tr. of Apr. 20, 2016, at 33). This is not

an initial communication because SLS called in response to Ms. Macris’ application, see

Stuart, supra, 25 F. Supp.3d at 507-09; Gorham-Dimaggio v. Countrywide Home Loans,

Inc., No. 1:05-cv-0583, 2005 WL 2098068, at *2 (N.D.N.Y. Aug. 30, 2005).

       SLS then called Plaintiff to follow up on April 27, 2016, inquiring about the status

of the Property (Docket No. 41, Pl. Statement ¶ 21). Although the SLS representative



                                             38
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 39 of 42




gave a disclaimer that the purpose of the call was to collect a debt (Docket No. 41, Berger

Aff., Ex. A, Tr. of Apr. 27, 2016, at 48), this also was not an “initial communication”

because it was a continuation from the April 20 conversation.

       In response to Plaintiff’s dispute with his credit report, SLS wrote on May 23, 2016

(received by Plaintiff on June 9) (Docket No. 41, Pl. Statement ¶ 28). First, as a response

to Plaintiff’s letter, SLS’s response is not an initial communication that would trigger the

five-day notice requirement. Second, the letter did not involve collection of a debt; it

addressed Plaintiff’s credit report.

       SLS called Plaintiff on July 26, 2016, again inquiring about the status of the

Property and with an initial disclaimer that the purpose of the call was debt collection

(Docket No. 41, Pl. Statement ¶ 41; Docket No. 41, Tagilarino Aff., Ex. A, Tr. of July 26,

2016, at 97).      Given the Property had a scheduled foreclosure sale, the SLS

representative called Plaintiff to see if he was interested in doing a short sale (Docket

No. 41, Tagilarino Aff., Ex. A, Tr. of July 26, 2016, at 97; Docket No. 41, Pl. Statement

¶ 41). Since this call was in connection with the pending foreclosure (suggesting a short

sale to avoid the eventual foreclosure auction), it also was not an “initial” communication

to collect that debt from the foreclosure and notice he received while he was a defendant

therein, Plaintiff was notified of the debt validation facts that would be required under

§ 1692g—the name of the creditor, the amount due, as well as rights to contest the

foreclosure (see Docket No. 40, Def. Atty. Decl. Ex. 19, Summons, at 4), see Wertzberger

v. Shapiro, DiCaro & Barak LLC, No. 19CV4272, 2021 WL 327619, at *5 (E.D.N.Y. Feb. 1,

2021) (Plaintiff held protected by New York foreclosure laws because the required notices

provided in the foreclosure summons and complaint); see also Carlin, supra, 852 F.3d at



                                            39
     Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 40 of 42




213 (“all communications in the form of a civil pleading are excluded from the definition

of initial communication” as amended in 15 U.S.C. § 1692g(d) and its broad exclusion,

including a § 1692g notice attached as an exhibit to the foreclosure complaint; emphasis

in original).

       Plaintiff has not identified the initial communication that requires debt validation

notice. Either it was the undated bill that Plaintiff testified about or calls and letter in the

spring of 2016 based on Ms. Macris’ request for assistance on the mortgage. The former

billing is under-identified, and the latter is not an initial communication or (in the case of

the telephone calls) a written notice. SLS’s letter dated May 23 (received June 9) was

not in connection with collection of a debt but was on Plaintiff’s disputed credit report.

       Plaintiff, therefore, fails to allege a claim under 15 U.S.C. § 1692g.

                    4. FDCPA Claims in Summary

       Thus, Defendant SLS’s Motion for Summary Judgment (Docket No. 40) dismissing

the Fifth Cause of Action for alleged violations of the FDCPA is granted while Plaintiff’s

Motion for Summary Judgment (Docket No. 41) for asserting claims under the FDCPA is

denied.

                                       IV.    Conclusion

       The only remaining claims were those against SLS alleged in the First and Fifth

Causes of Action.     These claims turn on the SLS’s client’s election of remedies in

choosing first to commence foreclosure proceedings and then to seek Plaintiff’s dismissal

as a defendant. Plaintiff relies on the combination of his divorce settlement agreement,

the deed to Ms. Macris only, and the Order of Reference in the foreclosure to end his

mortgage obligation. He pressed this point to SLS in disputing its credit reports of



                                              40
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 41 of 42




Plaintiff’s continued mortgage obligation.         Without a release with the settlement

agreement and Order of Reference (or Ms. Macris complying with the settlement terms),

however, Plaintiff remained obligated on the mortgage. Plaintiff’s dismissal from the

foreclosure did not relieve him of his mortgage. The Order of Reference merely limited

the client’s forms of relief against Plaintiff is compelled to sue at law. Thus, SLS’s reports

of the debt and the foreclosure in Plaintiff’s credit reports were accurate if not complete.

       Plaintiff’s Fair Credit Reporting Act and Federal Debt Collection Practices Act

claims rest upon the assumption that the discharge of Plaintiff from the foreclosure also

terminated the debt and reporting the same was false. This was not the case; the

mortgage debt remained at the time of the disputed credit reports.            Those reports

accurately described Plaintiff’s circumstances.

       Thus, Defendant’s Motion for Summary Judgment (Docket No. 40) is granted.

Plaintiff’s Moton for Summary Judgment (Docket No. 41) in his favor is denied. With

dismissal of these remaining claims alleged against SLS on its Motion, this case is

dismissed.

                                         V.        Orders

       IT HEREBY IS ORDERED, that Defendant SLS’s Motion for Summary Judgment

(Docket No. 40) is GRANTED.

       FURTHER, that Plaintiff’s Motion for Summary Judgment (Docket No. 41) is

DENIED.

       FURTHER, the Clerk of Court is DIRECTED to close this case.




                                              41
    Case 1:17-cv-00361-WMS-LGF Document 53 Filed 07/20/21 Page 42 of 42




         SO ORDERED.



Dated:       July 20, 2021
             Buffalo, New York


                                                 s/William M. Skretny
                                                WILLIAM M. SKRETNY
                                               United States District Judge




                                    42
